UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DASHAWN HAWKINS,

                              Plaintiff,

       against
                                                      CIVIL ACTION NO.: 19 Civ. 867 (GHW) (SLC)

                                                                         ORDER
UNITED STATES OF AMERICA,

                              Defendant.


SARAH L. CAVE, United States Magistrate Judge.

       Today, March 13, 2020, Attorney Jason Michael Swergold notified the Court, by

telephone, that Mr. Hawkins’ response to the Government’s opposition (ECF No. 31), includes

sensitive and confidential material that should not be publicly filed. Accordingly, the Court

ordered that ECF No. 31 be sealed. Defendant is directed to file a letter by Wednesday, March

18, 2020 explaining the confidential nature of the material and providing which portions, if any,

may be filed on the public docket.

       The Clerk of Court is respectfully directed to mail a copy of this order to Mr. Hawkins at

the address below.
       Dated:         New York, New York
                      March 13, 2020

                                               SO ORDERED



                                               _________________________
                                               SARAH L. CAVE
                                               United States Magistrate Judge


Mail To:        Dashawn Hawkins
                ID No: 78241-054
                F.C.I. - Ray Brook
                P.O. Box 900
                Ray Brook, NY 12977




                                           2
